Exhibit 10.1

EXECUTION VERSION

TAX MATTERS AGREEMENT

This Tax Matters Agreement (this “Agreement”) is entered into as of June 28,
2013 between Covidien plc, a corporation organized under the laws of Ireland
(“Covidien”), and Mallinckrodt plc, a corporation organized under the laws of
Ireland (“Mallinckrodt” and, together with Covidien, the “Parties”). Capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings ascribed to such terms in the Separation and Distribution Agreement,
dated as of the date hereof, between Covidien and Mallinckrodt (the
“Distribution Agreement”).

RECITALS

WHEREAS, the board of directors of Covidien has determined that it is in the
best interests of Covidien and its shareholders that the Mallinckrodt Business
be operated by a newly incorporated publicly traded company;

WHEREAS, Mallinckrodt has been incorporated for these purposes and has not
engaged in activities except those incidental to its formation and in
preparation for the Distribution;

WHEREAS, Covidien will effect the restructuring transactions described in the
Plan of Reorganization (as defined in the Distribution Agreement) for the
purpose of aggregating the Mallinckrodt Business in the Mallinckrodt Group prior
to the Distribution (collectively, the “Reorganization”);

WHEREAS, Covidien currently intends that, on the Distribution Date, it will make
a distribution in specie of the Mallinckrodt Business to the holders of Covidien
Ordinary Shares on the Record Date (“Qualifying Covidien Shareholders”),
effected by (i) the transfer of Covidien’s entire legal and beneficial interest
in the issued share capital of the Mallinckrodt Holding Companies to
Mallinckrodt; and (ii) Mallinckrodt issuing Mallinckrodt Ordinary Shares
directly to Qualifying Covidien Shareholders on a pro rata basis in return, as
more fully described in the Distribution Agreement (the “Distribution”);

WHEREAS, the Parties intend that the Distribution will qualify as a non-taxable
transaction pursuant to Section 355 of the Code; and

WHEREAS, the Parties desire to set forth their rights and obligations with
respect to Taxes due for periods before and after the Distribution Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 GENERAL. As used in this Agreement, the following terms shall have the
following meanings:

“2007 TCE TSA” shall mean the Tax Sharing Agreement entered into as of
June 29th, 2007 by and among Tyco International Ltd., Covidien, and Electronics
Ltd.

“2007 TCE TSA Tax Contest” shall mean any Tax Contest which is subject to the
provisions of, or the administration and settlement of which is otherwise
governed by or described in, the 2007 TCE TSA.

“Active Business” shall mean, with respect to the Distribution, the business
conducted by the relevant ATOB Entities as of the Distribution Date, or, with
respect to any other relevant transaction described in the Plan of
Reorganization, the business conducted by the relevant ATOB Entities as of the
date of such transaction.

“Adjustment Request” shall mean any formal or informal claim or request filed
with any Governmental Entity, or with any administrative agency or court, for
the adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“Affiliate” shall have the meaning set forth in the Distribution Agreement.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Ancillary Agreement” shall have the meaning set forth in the Distribution
Agreement.

“ATOB Entities” shall mean the Section 355 ATOB Entities, the Belgium ATOB
Entities, the Poland ATOB Entities, and the Spain ATOB Entities.

“Audit Management Party” shall have the meaning set forth in the 2007 TCE TSA.

“Belgium ATOB Entities” shall mean the entities listed on Schedule A.

“Belgium Restricted Transfer Entities” shall mean the entities listed on
Schedule B.

“Business Day” shall mean any day except a Saturday, Sunday or a day on which a
commercial bank in New York, New York or Dublin, Ireland is authorized or
required to close.

 

2



--------------------------------------------------------------------------------

“Canada Restricted Transfer Entities” shall mean the entities listed on Schedule
C.

“Controlling Party” shall mean, with respect to a Tax Contest, the Party
entitled to control such Tax Contest pursuant to Articles 6.02 and 6.03 of this
Agreement.

“Covidien” shall have the meaning set forth in the preamble hereto.

“Covidien Businesses” shall mean the businesses and operations of the Covidien
Group other than the Mallinckrodt Business.

“Covidien Controlled Tax Contests” shall have the meaning set forth in Article
6.02.

“Covidien Group” shall mean Covidien and its Affiliates, as well as any entity
that becomes an Affiliate of Covidien after the date hereof, excluding any
entity that is a member of the Mallinckrodt Group.

“Covidien Ordinary Shares” shall have the meaning set forth in the Distribution
Agreement.

“Covidien Separation Tax” shall mean (i) any Separation Tax to the extent that
the liability for such Tax does not exceed the amount listed on Schedule I with
respect to such Tax and (ii) to the extent that the liability for such
Separation Tax exceeds the amount listed on Schedule I with respect to such Tax,
the portion of such excess for which neither Mallinckrodt nor any member of the
Mallinckrodt Group is obligated under applicable Law to pay; provided, that, for
all purposes of this Agreement, the Distribution Agreement and each Ancillary
Agreement, Covidien shall be treated as having paid any such Tax to the extent
such Tax was paid or otherwise satisfied on or prior to the Distribution Date
regardless of which Party or members of its Group paid or otherwise satisfied
such Tax.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Current Taxes” shall mean any and all Specified Taxes, other than Separation
Taxes and Unanticipated Separation Taxes, which are imposed on or with respect
to a taxable period or portion thereof which (i) includes the Distribution Date,
(ii) ended on or before the Distribution Date but with respect to which the date
prescribed by law for the filing of the applicable Tax Return is after the
Distribution Date (without taking into account any applicable extensions or any
Tax Returns attributable to estimated, quarterly, or other similar payments or
prepayments of Taxes), or (iii) begins after the Distribution Date.

“Dispute” shall have the meaning set forth in Article 9.01.

“Distribution” shall have the meaning set forth in the recitals.

“Distribution Agreement” shall have the meaning set forth in the preamble
hereto.

 

3



--------------------------------------------------------------------------------

“Distribution Date” shall have the meaning set forth in the Distribution
Agreement.

“Employee Matters Agreement” shall mean the Employee Matters Agreement dated as
of the date hereof by and among Covidien and Mallinckrodt.

“Employment Tax” shall mean those Liabilities (as defined in the Distribution
Agreement) for Taxes which are allocable pursuant to the provisions of the
Employee Matters Agreement.

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period,

(i) by an acceptance on an IRS Form 870 or 870-AD (or any successor forms
thereto), or by a comparable form or agreement pursuant to the laws of a state,
local, or non-United States taxing jurisdiction, except that acceptance on an
IRS Form 870 or 870-AD or comparable form or agreement shall not constitute a
Final Determination to the extent that such form or agreement reserves (whether
by its terms or by operation of Law) the right of the taxpayer to file a claim
for refund or the right of the Taxing Authority to assert a further deficiency
in respect of such issue or adjustment or for such taxable period (as the case
may be);

(ii) by a decision, judgment, decree, or other order of a court of competent
jurisdiction which is or has become final and unappealable;

(iii) by a closing agreement or accepted offer in compromise pursuant to
Sections 7121 or 7122 of the Code, or a comparable agreement pursuant to the
laws of a state, local, or non-United States jurisdiction;

(iv) by any allowance of a refund or credit in respect of an overpayment of a
Tax, but only after the expiration of all periods during which such refund may
be recovered (including by way of offset) or, where such periods are undefined
or indefinite, in accordance with ordinary course limitation periods, by the
jurisdiction imposing such Tax;

(v) by a final settlement resulting from a treaty-based competent authority
determination; or

(vi) by any other final disposition, including by reason of the expiration of
the applicable statute of limitations or by mutual agreement of the Parties.

“Germany Restricted Transfer Entities” shall mean the entities listed on
Schedule D.

“Governmental Entity” shall mean shall mean any United States federal, state,
local or non-United States court, government (or political subdivision thereof),
department, commission, board, bureau, agency, official or other regulatory,
administrative or governmental authority.

 

4



--------------------------------------------------------------------------------

“Group” shall mean either the Mallinckrodt Group or the Covidien Group, as the
context requires.

“Identified Tax Return” shall mean any Tax Return reporting or otherwise
relating to, addressing, or describing any Income Tax, Separation Tax, or
Unanticipated Separation Tax, whether directly or indirectly.

“Income Tax” shall mean any federal, state, local or Non-United States Tax
determined by reference to income, gains, net worth, gross receipts, or any
Taxes imposed in lieu of such a Tax.

“Indemnified Party” shall have the meaning set forth in Article 5.02.

“Indemnifying Party” shall have the meaning set forth in Article 5.02.

“IRS” shall mean the United States Internal Revenue Service.

“Law” shall mean any United States or non-United States federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, administrative pronouncement, order, requirement or rule
of law (including common law), or any tax treaty.

“Local Separation Agreement” shall mean each of the asset transfer agreements,
share transfer agreements, business transfer agreements, certificates of
demerger and merger and other agreements and instruments that provide for or
effect the separation of the Mallinckrodt Business from the Covidien Business,
as contemplated by the Plan of Reorganization.

“Mallinckrodt” shall have the meaning set forth in the preamble hereof.

“Mallinckrodt Assumed Tax Rate” shall mean the highest marginal income Tax rate,
as determined in Mallinckrodt’s reasonable discretion and reasonably
satisfactory to Covidien, taking into account all potentially applicable Taxes
(federal, state, local, and non-United States), applicable to the applicable
member or members of the Mallinckrodt Group.

“Mallinckrodt Business” shall have the meaning set forth in the Distribution
Agreement.

“Mallinckrodt Controlled Tax Contests” shall have the meaning set forth in
Article 6.03.

“Mallinckrodt Group” shall mean (i) Mallinckrodt and its Affiliates, as
determined immediately after the Distribution Date, (ii) any entity which
(A) was an Affiliate of Covidien or an Affiliate of a member of the Mallinckrodt
Group, (B) conducted solely or predominantly the Mallinckrodt Business, and
(C) is no longer an Affiliate of Covidien as of the Distribution Date, as well
as (iii) any entity that becomes an Affiliate of Mallinckrodt after the date
hereof.

 

5



--------------------------------------------------------------------------------

“Mallinckrodt Historic Tax Liability” shall mean any liability for Specified
Taxes (including, for the avoidance of doubt, a liability imposed pursuant to
Section 1.1502-6 of the Treasury Regulations or any other similar provision of
state, local, or foreign Law) where Mallinckrodt or any member of the
Mallinckrodt Group is obligated under applicable Law to (x) pay such Specified
Taxes or (y) file a Tax Return with respect to such Specified Taxes, in each
case other than a liability for

(i) Current Taxes;

(ii) Separation Taxes;

(iii) Unanticipated Separation Taxes;

(iv) Income Taxes imposed by the United States federal government if and to the
extent

(A) the entity on which such Income Tax is imposed was, during the relevant
taxable period or portion thereof, a member of a “consolidated group” (as
defined in Section 1.1502-1(h) of the Treasury Regulations) and

(B) neither Mallinckrodt nor any member of the Mallinckrodt Group was the
“common parent” of such consolidated group (as such term is used Section 1504 of
the Code and the Treasury Regulations promulgated under Section 1502 of the
Code) during such relevant taxable period or portion thereof; and

(v) Income Taxes imposed by the government of any state of the United States if
and to the extent

(A) the entity on which such Income Tax is imposed was, during the relevant
taxable period or portion thereof, a member of a consolidated, unitary,
combined, or other similar group (as defined for purposes of such state’s Tax
law) and

(B) neither Mallinckrodt nor any member of the Mallinckrodt Group was the
“parent,” “common parent,” “principal,” “named,” “key,” or other similar company
or entity with respect to such consolidated, unitary, combined, or other similar
group (as determined for purpose of such state’s Tax law) during such relevant
taxable period or portion thereof.

“Mallinckrodt Holding Companies” shall mean Mallinckrodt International Finance
S.A. and Mallinckrodt Belgium BVBA.

“Mallinckrodt Ordinary Shares” shall have the meaning set forth in the
Distribution Agreement.

 

6



--------------------------------------------------------------------------------

“Mallinckrodt Refund Amount” shall mean a Refund of any Tax listed on Schedule K
to the extent that the aggregate amount of such Tax which is Refunded does not
exceed the amount listed on Schedule K with respect to such Tax.

“Mallinckrodt Separation Tax” shall mean any Separation Tax to the extent that
the liability for such Tax is not a Covidien Separation Tax.

“Mallinckrodt Tax Liability Cap” shall mean an amount equal to two hundred
million United States dollars (US$200,000,000).

“Netherlands Restricted Transfer Entities” shall mean the entities listed on
Schedule E.

“Non-Controlling Party” shall mean, with respect to a Tax Contest, the Party
that is not entitled to control such Tax Contest pursuant to Articles 6.02 and
6.03 of this Agreement.

“Non-United States Taxes” shall mean all Taxes imposed by any jurisdiction other
than the United States, or any political subdivision thereof.

“Other Tax” shall mean any Tax imposed by any Governmental Entity other than any
(i) Income Taxes, (ii) Employment Taxes, (iii) Separation Taxes,
(iv) Unanticipated Separation Taxes, and (v) any interest, penalties, additions
to tax, or additional amounts in respect of (i) through (iv) inclusive.

“Parties” shall have the meaning set forth in the preamble hereto.

“Past Practices” shall have the meaning set forth in Article 3.05.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof, without regard to whether
any entity is treated as disregarded for United States federal income Tax
purposes.

“Plan of Reorganization” shall have the meaning set forth in the Distribution
Agreement.

“Poland ATOB Entities” shall mean the entities listed on Schedule F.

“Post-Distribution Period” shall mean any taxable year or other taxable period
beginning after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable year or other taxable period
that ends on or before the Distribution Date.

“Preliminary Tax Advisor” shall have the meaning set forth in Article 8.01.

 

7



--------------------------------------------------------------------------------

“Prime Rate” shall have the meaning set forth in the Distribution Agreement.

“Privilege” shall mean any privilege that may be asserted pursuant to applicable
law, including, any privilege arising pursuant to or relating to the
attorney-client relationship (including the attorney-client and work product
privileges), the accountant-client privilege and any privilege relating to
internal evaluation processes.

“Pro Forma Returns” shall have the meaning set forth in Article 5.03(c).

“Prohibited Acts” shall have the meaning set forth in Article 4.02.

“Proposed Acquisition Transaction” shall mean a transaction or series of related
transactions (or any agreement, understanding, arrangement or substantial
negotiations, within the meaning of Section 355(e) of the Code and the Treasury
Regulations promulgated thereunder, to enter into a transaction or series of
related transactions), whether such transaction is supported by Mallinckrodt
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which Mallinckrodt (or any successor thereto) would merge or consolidate with
any other Person or as a result of which any Person or any group of related
Persons would (directly or indirectly) acquire, or have the right to acquire
(through an option or otherwise) from Mallinckrodt (or any successor thereto)
and/or one or more holders of Mallinckrodt Ordinary Shares, respectively, any
amount of stock of Mallinckrodt, that would, when combined with any other
changes in ownership of the stock of Mallinckrodt pertinent for purposes of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder,
comprise more than thirty-five percent (35%) of (i) the value of all outstanding
shares of Mallinckrodt as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series, or
(ii) the total combined voting power of all shares of voting stock of
Mallinckrodt as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. Notwithstanding
the foregoing, a Proposed Acquisition Transaction shall not include (i) the
adoption by Mallinckrodt of a shareholder rights plan or (ii) issuances by
Mallinckrodt that satisfy Safe Harbor VIII (relating to acquisition in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock (including any redemption
of Mallinckrodt equity pursuant to the exception in Article 4.02(a)(viii)) shall
be treated as an indirect acquisition of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted accordingly.

“Qualifying Covidien Shareholders” shall have the meaning set forth in the
recitals.

 

8



--------------------------------------------------------------------------------

“Reasonable Basis” shall mean reasonable basis within the meaning of
Section 6662(d)(2)(B)(ii)(II) of the Code and the Treasury Regulations
promulgated thereunder (or such other level of confidence required by the Code
at that time to avoid the imposition of penalties).

“Record Date” shall have the meaning set forth in the Distribution Agreement.

“Refund” shall mean any refund, reimbursement, offset, credit, or other similar
benefit in respect of Taxes (including any overpayment of Taxes that can be
refunded or, alternatively, applied against future Taxes payable) together with
any interest paid on or with respect to such refund of Taxes; provided, however,
that the amount of any refund of Taxes shall be net of any Taxes imposed by any
Taxing Authority on the receipt of the refund, including any Taxes imposed by
way of withholding or offset.

“Reorganization” shall have the meaning set forth in the recitals.

“Responsible Party” shall mean, with respect to any Tax Return, the Party having
responsibility for preparing and filing such Tax Return pursuant to this
Agreement.

“Restricted Period” shall mean:

(i) with respect to the Section 355 Entities, the Section 355 ATOB Entities, the
Canada Restricted Transfer Entities, and the Poland ATOB Entities, the period
which begins with the Distribution Date and ends two (2) years thereafter;

(ii) with respect to the Belgium Restricted Transfer Entities, the Belgium ATOB
Entities, and the Netherlands Restricted Transfer Entities, the period which
begins with the Distribution Date and ends three (3) years thereafter; and

(iii) with respect to the Germany Restricted Transfer Entities and the Spain
ATOB Transfer Entities, the period which begins with the Distribution Date and
ends five (5) years thereafter.

“Restricted Transfer Entities” shall mean the Section 355 Entities, Belgium
Restricted Transfer Entities, the Canada Restricted Transfer Entities, the
Germany Restricted Transfer Entities, and the Netherlands Restricted Transfer
Entities.

“Ruling” shall mean (i) the private letter ruling issued by the IRS to Covidien
on March 1, 2013, (ii) the Canadian ruling issued by the Canada Revenue Agency
to Covidien on April 25, 2013, (iii) the Irish rulings issued by Tom Connor of
the Irish Revenue Commissioners to Arthur Cox, acting on behalf of Covidien, on
March 15, 2013 and to PricewaterhouseCoopers LLP, acting on behalf of Covidien,
on March 12, 2013 and April 18, 2013, or (iv) any other ruling issued by a
Taxing Authority, in each case in connection with the Reorganization and/or
Distribution.

 

9



--------------------------------------------------------------------------------

“Ruling Request” shall mean (i) the request for rulings submitted by Covidien to
the IRS on August 30, 2012, as supplemented and amended on each of December 12,
2012; January 23, 2013; and February 28, 2013, (ii) the request for rulings
submitted by Covidien to the Canada Revenue Agency on August 21, 2012, as
supplemented and amended, (iii) the request for rulings submitted by Arthur Cox,
acting on behalf of Covidien, to the Irish Revenue Commissioners on November 16,
2012, and by PricewaterhouseCoopers LLP, acting on behalf of Covidien, to the
Irish Revenue Commissioners on November 23, 2012, or (iv) any other ruling
request submitted to a Taxing Authority, in each case including the exhibits
attached thereto, and all related supplements.

“Section 355 ATOB Entities” shall mean the entities listed on Schedule G.

“Section 355 Entities” shall mean the entities listed on Schedule H.

“Separation Taxes” shall mean those Taxes listed on Schedule I, in each case,
without regard to (x) the amounts shown on Schedule I and (y) whether such Taxes
arose, resulted or were incurred, or were paid or otherwise satisfied, prior to,
on, or after the Distribution Date, arising as a result of (A) the Distribution
or (B) the Reorganization or any transaction associated therewith as described
in any Ruling, the Distribution Agreement, or any Local Separation Agreement,
except for (i) any Tax resulting from a breach by any Party of any covenant in
this Agreement or any Ancillary Agreement, and (ii) any Tax attributable to a
Prohibited Act.

“Spain ATOB Entities” shall mean the entities listed on Schedule J.

“Specified Taxes” shall mean all Taxes other than Employment Taxes and Other
Taxes.

“Straddle Period” shall mean any taxable year or other taxable period that
begins on or before the Distribution Date and ends after the Distribution Date.

“Subsidiary” shall have the meaning set forth in the Distribution Agreement.

“Tax” or “Taxes” shall mean (i) all taxes, charges, fees, duties, levies,
imposts, rates or other assessments or governmental charges of any kind imposed
by any federal, state, local or non-United States Governmental Entity,
including, without limitation, income, gross receipts, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, custom
duties, property, sales, use, license, capital stock, transfer, franchise,
registration, payroll, withholding, social security, unemployment, disability,
value added, alternative or add-on minimum or other taxes, whether disputed or
not, and including any interest, penalties, charges or additions attributable
thereto, (ii) liability for the payment of any amount of the type described in
clause (i) above arising as a result of being (or having been) a member of any
group or being (or having been) included or required to be included in any Tax
Return related thereto, and (iii) liability for the payment of any amount of the
type described in clauses (i) or (ii) above as a result of any express or
implied obligation to indemnify or otherwise assume or succeed to the liability
of any other Person.

 

10



--------------------------------------------------------------------------------

“Tax Advisor” shall have the meaning set forth in Article 9.01.

“Tax Attribute” shall mean net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

“Tax Benefit Amount” shall mean, with respect to the payment of a liability by a
Party or any of its Subsidiaries, an amount equal to the reduction in Taxes due
and payable during the Tax Benefit Period resulting from the payment of such
liability, as determined at any relevant time (including, for the avoidance of
doubt, at any time during the Tax Benefit Period), which for each taxable period
during the Tax Benefit Period, shall equal the sum of:

(a) the excess (if any) of (i) the amount of Taxes that the Party and its
Subsidiaries would have owed in such taxable period had there been no payment of
or event giving rise to such liability (without taking into account any
carryforwards or carrybacks of any deductions, credits, losses or other Tax
Attributes to such taxable period), over (ii) the amount of Taxes that the Party
and its Subsidiaries would have owed in such taxable period after taking into
account such payment (without taking into account any carryforwards or
carrybacks of any deductions, credits, losses or other Tax Attributes to such
taxable period other than such deductions, credits, losses, or other Tax
Attributes, if any, arising as a result of the payment of such liability); and

(b) the excess (if any) of (i) the amount of the Refund that would be realized
by the Party and its Subsidiaries with respect to such taxable period as a
result of the carryback of deductions, credits, losses or other Tax Attributes
attributable to such payment to such taxable period (without taking into account
any other carryforwards or carrybacks of any deductions, credits, losses or
other Tax Attributes to such taxable period), over (ii) the amount of the Refund
that the Party and its Subsidiaries would have been entitled to realize with
respect to such taxable period (without taking into account any carryforwards or
carrybacks of any deductions, credits, losses or other Tax Attributes to such
taxable period).

The Tax Benefit Amount shall be computed based on the actual tax rates
applicable to the Party and its Subsidiaries during the applicable taxable
period.

For the avoidance of doubt, for purposes of this Agreement, the Distribution
Agreement and each Ancillary Agreement, the Tax Benefit Amount shall be
determined taking into account the application of Article 5.03(d).

“Tax Benefit Adjusted Amount” shall mean, with respect to a liability, the
amount equal to the amount of such liability reduced by the Tax Benefit Amount,
if any, with respect to Mallinckrodt and its Subsidiaries, in respect of the
payment of such liability.

 

11



--------------------------------------------------------------------------------

“Tax Benefit Period” shall mean, with respect to the payment of a liability, the
sequential series of taxable periods beginning with the taxable period that
includes the date which is one (1) year prior to the date on which such
liability is considered to have been paid or satisfied for applicable Tax
purposes and ending with the taxable period that includes the date which is five
(5) years after the date on which such liability is considered to have been paid
or satisfied for applicable Tax purposes.

“Tax Certificates” shall mean any certificates of officers of Covidien and
Mallinckrodt, provided to Skadden, Arps, Slate, Meagher & Flom LLP,
PricewaterhouseCoopers LLP, Arthur Cox, or any other law or accounting firm in
connection with any Tax Opinion issued in connection with the Reorganization or
Distribution.

“Tax Contest” shall have the meaning set forth in Article 6.01.

“Tax Counsel” shall mean a tax counsel or accountant of recognized national
standing reasonably acceptable to Covidien.

“Taxing Authority” shall mean any Governmental Entity having jurisdiction over
the assessment, determination, collection or imposition of any Tax.

“Tax Law” shall mean the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Materials” shall have the meaning set forth in Article 4.01(a).

“Tax Opinion” shall mean any written opinion of Skadden, Arps, Slate, Meagher &
Flom LLP, PricewaterhouseCoopers LLP, Arthur Cox, or any other law or accounting
firm, regarding certain tax consequences of certain transactions executed as
part of the Reorganization and the Distribution.

“Tax Records” shall have the meaning set forth in Article 8.01.

“Tax-Related Losses” shall mean (i) all accounting, legal and other professional
fees, and court costs incurred in connection with such Taxes, as well as any
other out-of-pocket costs incurred in connection with such Taxes; and (ii) all
costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by Covidien (or its Affiliate) or Mallinckrodt
(or its Affiliate) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of the Distribution, the Reorganization or any
transaction associated therewith to be tax-free or otherwise have the tax
treatment described in any Tax Opinion or Ruling.

 

12



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) supplied to or filed with, or required
to be supplied to or filed with, a Governmental Entity, or any bill for or
notice related to ad valorem or other similar Taxes received from a Governmental
Entity, in each case, in connection with the determination, assessment or
collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.

“Treasury Regulations” shall mean the regulations promulgated from time to time
under the Code as in effect for the relevant tax period.

“Unanticipated Separation Taxes” shall mean Taxes arising as a result of (i) the
Distribution, or (ii) the Reorganization or any transaction associated therewith
as described in any Ruling, the Distribution Agreement, or any Local Separation
Agreement, in each case where such Tax is not a Separation Tax, except for
(A) any Tax resulting from a breach by any Party of any covenant in this
Agreement or any Ancillary Agreement, and (B) any Tax attributable to a
Prohibited Act.

“Unqualified Tax Opinion” shall mean an unqualified “will” opinion of Tax
Counsel on which Mallinckrodt and Covidien may rely to the effect that the
Prohibited Act will not result in Unanticipated Separation Taxes or any
incremental liability for Separation Taxes. Any such opinion must assume that
the Distribution, Reorganization, and any transaction associated therewith would
have been tax-free or had the tax treatment described in any applicable Tax
Opinion or Ruling if such transaction did not occur.

“US GAAP” means United States generally accepted accounting principles.

1.02 INTERPRETATION. For all purposes of this Agreement: (i) the terms defined
in this Agreement include the plural as well as the singular; (ii) all
references in this Agreement to “Preamble”, “Recitals”, “Articles”, “Sections”
and other subdivisions are to the designated Preamble, Recitals, Articles,
Sections and other subdivisions of the body of this Agreement; (iii) pronouns of
either gender or neuter include, as appropriate, the other pronoun forms;
(iv) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision; (v) “or” is not exclusive; (vi) “including” shall
be deemed to be followed by “but not limited to”; and (vii) any definition of or
reference to any statute shall be construed as referring also to any rules and
regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

ARTICLE II

PAYMENTS AND TAX REFUNDS

2.01 COVIDIEN LIABILITY. Covidien shall pay and be responsible for:

(a) any Specified Taxes not allocated to Mallinckrodt pursuant to Article 2.02;
and

(b) any Covidien Separation Taxes.

2.02 MALLINCKRODT LIABILITY. Mallinckrodt shall pay and be responsible for:

(a) any Current Taxes where Mallinckrodt or any member of the Mallinckrodt Group
is obligated under applicable Law to (i) pay such Taxes or (ii) file a Tax
Return with respect to such Taxes;

(b) any Mallinckrodt Historic Tax Liability;

(c) 20% of any Unanticipated Separation Taxes; and

(d) any Mallinckrodt Separation Taxes.

2.03 MALLINCKRODT TAX LIABILITY CAP.

(a) Notwithstanding anything in this Agreement to the contrary, Mallinckrodt
shall not be liable for Taxes pursuant to Article 2.02(b), 2.02(c), or 2.02(d)
to the extent that the aggregate Tax Benefit Adjusted Amount in respect of
liability for Taxes allocated to Mallinckrodt pursuant to Article 2.02(b),
together with the aggregate Tax Benefit Adjusted Amount in respect of liability
for Taxes allocated to Mallinckrodt pursuant to Article 2.02(c) and 2.02(d),
exceeds the Mallinckrodt Tax Liability Cap.

(b) If and to the extent the Tax Benefit Adjusted Amount in respect of any
liability for Mallinckrodt Historic Tax Liabilities, Unanticipated Separation
Taxes, or Mallinckrodt Separation Taxes changes subsequent to any determination
made with respect to Article 2.01 or 2.02 including, without limitation, as a
result of a carryforward or a carryback of a deduction, credit, loss or other
Tax attribute which affects the Tax Benefit Adjusted Amount in respect of such a
liability, then the amount of all Taxes for which each Party is responsible
pursuant to Articles 2.01 and 2.02 shall be redetermined taking into account the
effect of such modified Tax Benefit Adjusted Amount.

(c) If and to the extent Mallinckrodt or any member of the Mallinckrodt Group
receives any Refund of Unanticipated Separation Taxes or Mallinckrodt Separation
Taxes pursuant to Article 2.05, then the amount of all Taxes for which each
Party is responsible pursuant to Articles 2.01 and 2.02 shall be redetermined
taking into account the effect of such Refund.

 

14



--------------------------------------------------------------------------------

2.04 CERTAIN EMPLOYMENT AND OTHER TAXES.

(a) ALLOCATION OF EMPLOYMENT TAXES. Except as otherwise addressed in Article V
hereof, liability for Employment Taxes shall be determined pursuant to the
Employee Matters Agreement.

(b) ALLOCATION OF OTHER TAXES. Except as otherwise addressed in Article V
hereof, liability for Other Taxes shall be determined pursuant to the
Distribution Agreement.

2.05 TAX REFUNDS.

(a) Mallinckrodt shall be entitled to

(i) any Refund of Current Taxes received by any member of the Mallinckrodt Group
or the Covidien Group, where Mallinckrodt or any member of the Mallinckrodt
Group is obligated under applicable Law to (i) pay such Taxes or (ii) file a Tax
Return with respect to such Taxes;

(ii) any Mallinckrodt Refund Amounts;

(iii) 20% of any Refund of any Unanticipated Separation Taxes received by any
member of the Mallinckrodt Group or the Covidien Group; provided, that, if the
proportionate amount of such Tax that was borne by Mallinckrodt was lower than
20%, whether by reason of the application of Article 2.03 or otherwise,
Mallinckrodt will be entitled to such lower proportionate amount of such Refund
of Unanticipated Separation Taxes; and

(iv) any Refund of Mallinckrodt Separation Taxes received by any member of the
Mallinckrodt Group or the Covidien Group to the extent that liability for such
Taxes was actually borne by Mallinckrodt; provided, that, solely for purposes of
this Article 2.05(a)(iv), any Refund in respect of a Separation Tax shall be
treated first as a Refund of a Mallinckrodt Separation Tax if and only to the
extent Mallinckrodt bore such Tax, taking into account the application of
Article 2.03, and thereafter as a Refund of a Covidien Separation Tax.

(b) Covidien shall be entitled to all Refunds related to Specified Taxes
received by any member of the Mallinckrodt Group or the Covidien Group other
than those to which Mallinckrodt is entitled pursuant to Article 2.05(a).

(c) Each Party shall pay to the other Party any Refund received by such Party or
any member of such Party’s Group that is allocable to the other Party

 

15



--------------------------------------------------------------------------------

pursuant to this Article 2.05 no later than five (5) Business Days after the
receipt of such Refund. For purposes of this Article 2.05(c), any Refund that
arises as a result of an offset, credit, or other similar benefit in respect of
Taxes other than a receipt of cash shall be deemed to be received on the earlier
of (i) the date on which a Tax Return is filed claiming such offset, credit, or
other similar benefit and (ii) the date on which payment of the Tax which would
have otherwise been paid absent such offset, credit, or other similar benefit is
due (determined without taking into account any applicable extensions).

2.06 PRIOR AGREEMENTS. Except as set forth in this Agreement and in
consideration of the mutual indemnities and other obligations of this Agreement,
any and all prior Tax sharing or allocation agreements or practices between any
member of the Covidien Group and any member of the Mallinckrodt Group shall be
terminated with respect to the Mallinckrodt Group and the Covidien Group as of
the Distribution Date. No member of either the Mallinckrodt Group or the
Covidien Group shall have any continuing rights or obligations under any such
agreement.

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

3.01 COVIDIEN’S RESPONSIBILITY. Covidien shall prepare and file when due (taking
into account any applicable extensions), or shall cause to be prepared and
filed, all Tax Returns Covidien or any member of the Covidien Group is obligated
to file pursuant to applicable Tax Law.

3.02 MALLINCKRODT’S RESPONSIBILITY. Mallinckrodt shall prepare and file when due
(taking into account any applicable extensions), or shall cause to be prepared
and filed, all Tax Returns Mallinckrodt or any member of the Mallinckrodt Group
is obligated to file pursuant to applicable Tax Law, other than those which
Covidien is responsible to file pursuant to Article 3.01.

3.03 RIGHT TO REVIEW TAX RETURNS. With respect to any Identified Tax Return
relating to any Pre-Distribution Period or Straddle Period for which
Mallinckrodt is the Responsible Party, Mallinckrodt shall deliver such
Identified Tax Return and related workpapers to Covidien for approval twenty
(20) Business Days prior to the due date of the relevant Identified Tax Return.
Mallinckrodt shall provide Covidien no less than ten (10) Business Days to
analyze and comment on such Identified Tax Return and shall modify such
Identified Tax Return before filing to include Covidien’s reasonable comments.
Mallinckrodt shall not, and shall not permit any member of the Mallinckrodt
Group to, file any such Identified Tax Return without the prior written consent
of Covidien, such consent to be exercised in Covidien’s sole discretion.

3.04 COOPERATION. The Parties shall provide, and shall cause their Affiliates to
provide, assistance and cooperation to one another in accordance with Article
VII with respect to the preparation and filing of Tax Returns, including
providing information required to be provided in Article VIII.

 

16



--------------------------------------------------------------------------------

3.05 TAX REPORTING PRACTICES. Except as provided in Article 3.06 or pursuant to
the prior written consent of Covidien, such consent to be exercised in
Covidien’s sole discretion, with respect to any Tax Return for any taxable
period that begins on or before the second anniversary of the Distribution Date
with respect to which Mallinckrodt is the Responsible Party, such Tax Return
shall be prepared in a manner (i) consistent with past practices, accounting
methods, elections and conventions (“Past Practices”) used with respect to the
Tax Returns in question (unless there is no Reasonable Basis for the use of such
Past Practices), and to the extent any items are not covered by Past Practices
(or in the event that there is no Reasonable Basis for the use of such Past
Practices), in accordance with reasonable Tax accounting practices selected by
Mallinckrodt; and (ii) that, to the extent consistent with clause (i), minimizes
the overall amount of Taxes due and payable on such Tax Return for all of the
Parties by cooperating in making such elections or applications for group or
other relief or allowances available in the taxing jurisdiction in which such
Tax Return is filed. Mallinckrodt shall not take any action inconsistent with
the assumptions (including items of income, gain, deduction, loss and credit)
made in determining all estimated or advance payments of Taxes on or prior to
the Distribution Date. In addition, Mallinckrodt shall not be permitted, and
shall not permit any member of the Mallinckrodt Group, to make a change in any
of its methods of accounting for tax purposes until all applicable statutes of
limitations for all Pre-Distribution Periods and Straddle Periods have expired.

3.06 REPORTING OF REORGANIZATION. The Tax treatment of any step in or portion of
the Reorganization shall be reported on each applicable Tax Return consistently
with the treatment thereof in any Ruling Request, Tax Opinion, Ruling, and Local
Separation Agreement, taking into account the jurisdiction in which such Tax
Returns are filed, unless there is no Reasonable Basis for such Tax treatment.
In the event that a Party shall determine that there is no Reasonable Basis for
such Tax treatment, such Party shall notify the other Party no later than twenty
(20) Business Days prior to filing the relevant Tax Return and the Parties shall
attempt in good faith to agree on the manner in which the relevant portion of
the Reorganization shall be reported.

3.07 PAYMENT OF TAXES.

(a) With respect to any Tax Return required to be filed pursuant to this
Agreement, the Responsible Party shall remit or cause to be remitted to the
applicable Governmental Entity in a timely manner any Taxes due in respect of
any such Tax Return.

(b) In the case of any Tax Return for which the Party that is not the
Responsible Party is obligated pursuant to this Agreement to pay all or a
portion of the Taxes reported as due on such Tax Return, the Responsible Party
shall notify the other Party, in writing, of its obligation to pay such Taxes
and, in reasonably sufficient detail, its calculation of the amount due by such
other Party and the Party receiving such notice shall pay such amount to the
Responsible Party upon the later of five (5) Business Days prior to the date on
which such payment is due and fifteen (15) Business Days after the receipt of
such notice.

 

17



--------------------------------------------------------------------------------

3.08 AMENDED RETURNS AND CARRYBACKS.

(a) Mallinckrodt shall not, and shall not permit any member of the Mallinckrodt
Group to, file or allow to be filed any Adjustment Request for any
Pre-Distribution Period or Straddle Period without the prior written consent of
Covidien, such consent to be exercised in Covidien’s sole discretion.

(b) Mallinckrodt shall, and shall cause each member of the Mallinckrodt Group
to, make any available elections to waive the right to carry back any Tax
Attribute from a taxable period or portion thereof ending after the Distribution
Date to a taxable period or portion thereof ending on or before the Distribution
Date.

(c) Mallinckrodt shall not, and shall cause each member of the Mallinckrodt
Group not to, without the prior written consent of Covidien, make any
affirmative election to carry back any Tax Attribute from a taxable period or
portion thereof ending after the Distribution Date to a taxable period or
portion thereof ending on or before the Distribution Date, such consent to be
exercised in Covidien’s sole discretion.

(d) Receipt of consent by Mallinckrodt or a member of the Mallinckrodt Group
from Covidien pursuant to the provisions of this Article 3.08 shall not limit or
modify Mallinckrodt’s continuing indemnification obligation pursuant to Article
V.

3.09 TAX ATTRIBUTES.

(a) Mallinckrodt shall make its own determination as to the existence and the
amount of the Tax Attributes to which it is entitled after the Distribution
Date; provided, however, that such determination shall be made in a manner that
is (a) consistent with Past Practices; (b) in accordance with the rules
prescribed by applicable Law, including the Code and the Treasury Regulations;
(c) consistent with the Rulings, the Tax Certificates, and the Tax Opinions;
(d) reasonably determined by Mallinckrodt to minimize the aggregate cash Tax
liability of the Parties for all Pre-Distribution Tax Periods and the portion of
all Straddle Tax Periods ending on the Distribution Date; and (e) with respect
to any determination relating to the existence or availability of net operating
losses, consented to in writing by Covidien, such consent to be exercised in
Covidien’s sole and absolute discretion.

(b) Upon the reasonable request of Mallinckrodt, Covidien shall provide
Mallinckrodt with any reasonably available Tax Records relating to the
determination of Tax Attributes if and only to the extent such Tax Records exist
on the Distribution Date. Nothing in this Agreement, including this Article
3.09(b), shall require Covidien to make any determinations or otherwise create
any Tax Records with respect to Tax Attributes or the determination thereof.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND COVENANTS

4.01 COMPLIANCE WITH THE RULINGS AND TAX OPINIONS.

(a) Covidien, on behalf of itself and all other members of the Covidien Group,
hereby represents and warrants that (i) it has examined (A) the Rulings, (B) the
Tax Opinions, (C) the Ruling Requests, (D) the Tax Certificates and (E) any
other materials delivered or deliverable in connection with the issuance of the
Rulings and the rendering of Tax Opinions (collectively, the “Tax Materials”)
and (ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to Covidien or any member of the Covidien
Group or the Covidien Businesses, were, at the time presented or represented and
from such time until and including the Distribution Date, true, correct, and
complete in all material respects. Covidien, on behalf of itself and all other
members of the Covidien Group, hereby confirms and agrees to comply with any and
all covenants and agreements in the Tax Materials applicable to Covidien or any
member of the Covidien Group or the Covidien Businesses.

(b) Mallinckrodt, on behalf of itself and all other members of the Mallinckrodt
Group, hereby represents and warrants that (i) it has examined the Tax Materials
and (ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to Mallinckrodt or any member of the
Mallinckrodt Group or the Mallinckrodt Business, were, at the time presented or
represented and from such time until and including the Distribution Date, true,
correct, and complete in all material respects. Mallinckrodt, on behalf of
itself and all other members of the Mallinckrodt Group, hereby confirms and
agrees to comply with any and all covenants and agreements in the Tax Materials
applicable to Mallinckrodt or any member of the Mallinckrodt Group or the
Mallinckrodt Business.

4.02 CONSENT REQUIREMENT FOR MAJOR TRANSACTIONS. Mallinckrodt, on behalf of
itself and all other members of the Mallinckrodt Group, hereby covenants and
agrees that no member of the Mallinckrodt Group will take or permit to be taken:

(a) within the applicable Restricted Period, any of the following actions:

(i) any Proposed Acquisition Transaction, or approval of any Proposed
Acquisition Transaction for any purpose;

(ii) any merger, scheme of arrangement, or consolidation with any other Person
or liquidation or partial liquidation; or any approval or allowance of any
merger, scheme of arrangement, consolidation, liquidation, or partial
liquidation of any of the Restricted Transfer Entities or the ATOB Entities;

 

19



--------------------------------------------------------------------------------

(iii) any approval or allowance of the discontinuance, cessation, or sale or
other transfer (to an Affiliate or otherwise) of, or a material change in, any
Active Business;

(iv) any approval or allowance of the sale, transfer, issuance, or other
disposition (to an Affiliate or otherwise), directly or indirectly, of any share
of, or other equity interest or an instrument convertible into an equity
interest in, any of the ATOB Entities, Belgium Restricted Transfer Entities,
Canada Restricted Transfer Entities, German Restricted Transfer Entities, or
Netherlands Restricted Transfer Entities;

(v) any sale, transfer, or other disposition of more than 35 percent (35%) of
its consolidated gross or net assets, or approval or allowance of the sale,
transfer, or other disposition (to an Affiliate or otherwise) of more than 35
percent (35%) of the consolidated gross or net assets of any of the Restricted
Transfer Entities (in each case, excluding sales in the ordinary course of
business and measured based on fair market values as of the date of the
applicable Distribution or other transaction);

(vi) any amendment to its certificate of incorporation (or other organizational
documents), or any other action or approval or allowance of the taking of any
action, whether through a stockholder vote or otherwise, affecting the voting
rights of the stock of Mallinckrodt or any of the Restricted Transfer Entities;

(vii) any issuance of shares of a new class of nonvoting stock or approval or
allowance of any of the Restricted Transfer Entities to issue shares of a new
class of nonvoting stock;

(viii) any purchase, directly or through any Affiliate, of any of its
outstanding stock after the Distributions, other than through stock purchases
meeting the requirements of Section 4.05(1)(b) of Revenue Procedure 96-30;

(ix) any approval or allowance of an extraordinary contribution to any of the
Restricted Transfer Entities (or any successor thereto) by its shareholder or
shareholders (or any successor(s) thereto); or

(x) any sale, transfer or other disposition, or any approval or allowance of the
sale, transfer, or other disposition, of ten percent (10%) or more of the fair
market value of the property, determined at the time of the Distribution, of any
Canada Restricted Transfer Entity, as determined pursuant to Section 55(3)(a) of
the Canadian Income Tax Act of 1985, as amended and any regulations promulgated
thereunder; or

 

20



--------------------------------------------------------------------------------

(b) any action at any time that could jeopardize, directly or indirectly, any of
the conclusions contained in any Ruling or any Tax Opinion (collectively, the
“Prohibited Acts”).

Notwithstanding the foregoing, Mallinckrodt or a member of the Mallinckrodt
Group may take any of the Prohibited Acts if Mallinckrodt either (i) obtains an
Unqualified Tax Opinion in form and substance reasonably satisfactory to
Covidien or (ii) obtains the prior written consent of Covidien waiving the
requirement that Mallinckrodt obtain an Unqualified Tax Opinion, such waiver to
be provided in Covidien’s sole and absolute discretion. Covidien’s evaluation of
an Unqualified Tax Opinion may consider, among other factors, the
appropriateness of any underlying assumptions, representations, and covenants
made in connection with such opinion. Mallinckrodt shall bear all costs and
expenses of securing any such Unqualified Tax Opinion and shall reimburse
Covidien for all reasonable out-of-pocket expenses that Covidien or its
Subsidiaries may incur in good faith in seeking to obtain or evaluate any such
Unqualified Tax Opinion. Neither the delivery of an Unqualified Tax Opinion nor
Covidien’s waiver of Mallinckrodt’s obligation to deliver an Unqualified Tax
Opinion shall limit or modify Mallinckrodt’s continuing indemnification
obligation pursuant to Article V.

4.03 COVIDIEN COVENANTS. Notwithstanding anything else to the contrary contained
in this Agreement or any other agreement, Covidien, on behalf of itself and all
other members of the Covidien Group, hereby confirms and agrees that neither
Covidien nor any member of the Covidien Group will take or permit to be taken
any action at any time that would likely jeopardize, directly or indirectly, any
of the conclusions contained in any Ruling or Tax Opinion.

ARTICLE V

INDEMNITY OBLIGATIONS

5.01 INDEMNITY OBLIGATIONS.

(a) Covidien shall indemnify and hold harmless Mallinckrodt from and against,
and will reimburse Mallinckrodt for, (i) all liability for Taxes allocated to
Covidien pursuant to Article II, (ii) all Taxes and Tax-Related Losses arising
out of, based upon, or relating or attributable to any breach of or inaccuracy
in any representation, covenant, or obligation of any member of the Covidien
Group pursuant to this Agreement, and (iii) the amount of any Refund received by
any member of the Covidien Group which is allocated to Mallinckrodt pursuant to
Article 2.05(a).

(b) Without regard to whether any action is permitted or consented to hereunder
and notwithstanding anything else to the contrary contained herein, Mallinckrodt
shall indemnify and hold harmless Covidien from and against, and will reimburse
Covidien for, (i) all liability for Taxes allocated to Mallinckrodt pursuant to
Article II, (ii) all Taxes and Tax-Related Losses arising out of, based upon, or
relating or attributable to any breach of or inaccuracy in any representation,
covenant, or obligation of any member of the Mallinckrodt Group pursuant to this
Agreement, (iii) all

 

21



--------------------------------------------------------------------------------

Taxes and Tax-Related Losses arising out of, based upon, or relating or
attributable to any Prohibited Act by Mallinckrodt or any member of the
Mallinckrodt Group, regardless of whether (A) Covidien consented to such
Prohibited Act, or (B) Mallinckrodt obtained an Unqualified Tax Opinion, and
(iv) the amount of any Refund received by any member of the Mallinckrodt Group
which is allocated to Covidien pursuant to Article 2.05(b).

(c) To the extent that any Tax or Tax-Related Loss is subject to indemnity
pursuant to both Articles 5.01(a) and 5.01(b), responsibility for such Tax or
Tax-Related Loss shall be shared by Covidien and Mallinckrodt according to
relative fault.

5.02 INDEMNIFICATION PAYMENTS.

(a) Except as otherwise provided in this Agreement, if either Party (the
“Indemnified Party”) is required to pay to a Taxing Authority a Tax or to
another Party an indemnification payment in respect of a Tax that another Party
(the “Indemnifying Party”) is liable for under this Agreement, including as the
result of a Final Determination, the Indemnified Party shall notify the
Indemnifying Party, in writing, of its obligation to pay such Taxes and, in
reasonably sufficient detail, its calculation of the amount due by such
Indemnifying Party to the Indemnified Party, including any Tax-Related Losses
attributable thereto. The Indemnifying Party shall pay such amount, including
any Tax-Related Losses attributable thereto, to the Indemnified Party no later
than the later of (i) five (5) Business Days prior to the date on which such
payment is due to the applicable Taxing Authority or (ii) fifteen (15) Business
Days after the receipt of notice from the other Party.

(b) If, as a result of any change or redetermination made with respect to
Article 2.01 or 2.02, including, without limitation, pursuant to Article
2.03(b), any amount previously allocated to and borne by one Party pursuant to
the provisions of Article II is thereafter allocated to the other Party, then,
no later than five (5) Business Days after such change or redetermination, such
other Party shall pay to such Party the amount previously borne by such Party
which is allocated to such other Party as a result of such change or
redetermination.

5.03 PAYMENTS NET OF TAX BENEFITS.

(a) All amounts required to be paid by one Party to another pursuant to this
Agreement, the Distribution Agreement or any Ancillary Agreement shall be
reduced by the Tax Benefit Amount, if any, with respect to the Indemnified Party
or its Subsidiaries in respect of the indemnified liability.

(b) If and to the extent any Tax Benefit Amount arises in respect of an
indemnified liability which has not already reduced any payment made to the
Indemnified Party or its Subsidiaries pursuant to this Agreement or otherwise
been paid to the Indemnifying Party then, no later than five (5) Business Days
after the filing of a Tax Return with respect to the applicable taxable period
in which such Tax Benefit

 

22



--------------------------------------------------------------------------------

Amount arose, such Indemnified Party shall pay to the Indemnifying Party the
amount of any such Tax Benefit Amount not previously taken into account. For the
avoidance of doubt, in the event that a deduction, credit, loss or other Tax
attribute, or any portion thereof, arising as a result of such payment results
in a Tax Benefit Amount in a taxable period or portion thereof prior to or later
than the taxable period during which such payment is considered to have been
made for applicable Tax purposes, then this Article 5.03 shall continue to apply
for all taxable periods included in the applicable Tax Benefit Period.

(c) With respect to each taxable period that is included in a Tax Benefit Period
in respect of

(i) any liability for which Mallinckrodt or any member of the Mallinckrodt Group
is required to indemnify Covidien or any member of the Covidien Group pursuant
to this Agreement, the Distribution Agreement, or any Ancillary Agreement, or

(ii) any liability for a Tax for which Mallinckrodt or any member of the
Mallinckrodt Group is liable pursuant to Articles 2.02(b), 2.02(c), or 2.02(d)
of this Agreement (in each case, without regard to Article 2.03),

Mallinckrodt and each member of the Mallinckrodt Group shall, with respect to
each Tax Return required to be filed, or actually filed, with respect to each
such taxable period, provide to Covidien pro forma copies (the “Pro Forma
Returns”) of each such Tax Return prepared in accordance with the principles set
forth in the definition of Tax Benefit Amount. Such pro forma Tax Return shall
determine the Tax Benefit Amount, if any, realized by Mallinckrodt or any member
of the Mallinckrodt Group in respect of such liability or Tax. Mallinckrodt
shall deliver such pro forma Tax Returns to Covidien no later than forty-five
(45) calendar days following the earlier of the date on which such Tax Return
was filed or required to be filed.

(d) If Mallinckrodt fails to provide to Covidien any Pro Forma Return with
respect to a liability for which it is required to provide such a return
pursuant to Article 5.03(c), then, notwithstanding anything else to the contrary
in this Agreement, including the definition of Tax Benefit Amount, the Tax
Benefit Amount in respect of such liability shall, if and to the extent such
liability is or may potentially be deductible, creditable, or otherwise
potentially available to offset or reduce any amount of Taxes in any
jurisdiction (as determined in Covidien’s reasonable discretion), for all
purposes of this Agreement and each Ancillary Agreement be equal to the product
of (a) the absolute value of the amount of such liability and (b) the
Mallinckrodt Assumed Tax Rate.

5.04 PAYMENT MECHANICS.

(a) Subject to Article 10.02, all payments under this Agreement shall be made by
Covidien directly to Mallinckrodt and by Mallinckrodt directly to Covidien;
provided, however, that if the Parties mutually agree with respect to any such

 

23



--------------------------------------------------------------------------------

indemnification payment, any member of the Covidien Group, on the one hand, may
make such indemnification payment to any member of the Mallinckrodt Group, on
the other hand, and vice versa. All indemnification payments shall be treated in
the manner described in Article 5.05.

(b) Any late payment made by one Party to another Party pursuant to this
Agreement shall be subject to interest at a rate per annum equal to the then
effective Prime Rate plus 5% (or the maximum legal rate, whichever is lower),
calculated for the actual number of days elapsed, and accrued from the date on
which such payment was due up to the date of the actual receipt of payment.

(c) In the case of any payment of Taxes made by a Responsible Party or
Indemnified Party pursuant to this Agreement for which such Responsible Party or
Indemnified Party, as the case may be, has received a payment from the other
Party, such Responsible Party or Indemnified Party shall provide to the other
Party a copy of any official government receipt received with respect to the
payment of such Taxes to the applicable Taxing Authority (or, if no such
official governmental receipts are available, executed bank payment forms or
other reasonable evidence of payment).

5.05 TREATMENT OF PAYMENTS. The Parties agree that any payment made among the
Parties pursuant to this Agreement shall be treated, to the extent permitted by
law, for all United States federal income Tax purposes as either (i) a
non-taxable contribution by Covidien to Mallinckrodt, or (ii) a distribution by
Mallinckrodt to Covidien, in each case, made immediately prior to the
Distribution.

ARTICLE VI

TAX CONTESTS

6.01 NOTICE. Each Party shall promptly notify the other Party in writing upon
receipt by such Party or any member of its Group of a written communication from
any Governmental Entity with respect to any pending or threatened audit, claim,
dispute, suit, action, proposed assessment or other proceeding (a “Tax Contest”)
concerning any Taxes for which the other Party may be liable pursuant to this
Agreement.

6.02 CONTROL OF CONTESTS BY COVIDIEN. Covidien shall have the sole
responsibility and right to control the prosecution of any Tax Contest,
including the exclusive right to communicate with agents of the applicable
Governmental Entity and to control, resolve, settle, or agree to any deficiency,
claim, or adjustment proposed, asserted, or assessed in connection with or as a
result of any such Tax Contest, other than Mallinckrodt Controlled Tax Contests
(collectively, “Covidien Controlled Tax Contests”).

6.03 CONTROL OF CONTESTS BY MALLINCKRODT. Mallinckrodt shall have the full
responsibility and right to control the prosecution of any Tax Contest,
including the exclusive right to communicate with agents of the applicable

 

24



--------------------------------------------------------------------------------

Governmental Entity and to control, resolve, settle, or agree to any deficiency,
claim, or adjustment proposed, asserted, or assessed in connection with or as a
result of any such Tax Contest, involving any Tax Return filed by Mallinckrodt
or any member of the Mallinckrodt Group for any Post-Distribution Period, and
any Pre-Distribution or Straddle Period Tax Return filed by Mallinckrodt or any
member of the Mallinckrodt Group relating exclusively to Non-United States Taxes
for any taxable year or taxable period beginning after June 29, 2007
(collectively, “Mallinckrodt Controlled Tax Contests”); provided, that in no
event shall any 2007 TCE TSA Tax Contest constitute a Mallinckrodt Controlled
Tax Contest; provided, further, that Mallinckrodt shall not resolve, settle or
agree to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any Mallinckrodt Controlled Tax Contest for
any Pre-Distribution Period or Straddle Period without the prior written consent
of Covidien, such consent to be exercised in Covidien’s sole discretion.

6.04 2007 TCE TSA CONTEST INFORMATION UPDATE. Notwithstanding anything to the
contrary in this Agreement, Covidien shall (i) provide to Mallinckrodt any
factual information Covidien receives from the Audit Management Party regarding
any 2007 TCE TSA Tax Contest relating to Taxes for which Mallinckrodt may be
liable pursuant to Article 2.02, and (ii) provide notice to Mallinckrodt of any
pending or threatened 2007 TCE TSA Tax Contest of which it becomes aware
relating to Taxes for which Mallinckrodt may be liable pursuant to Article 2.02
reasonably promptly after receipt of notice pursuant to the 2007 TCE TSA. Such
notice shall contain factual information (to the extent known) describing any
asserted Tax liability in reasonable detail and shall be accompanied by copies
of any notice and other documents received from any Taxing Authority in respect
of any such matters. Mallinckrodt shall not have any right to any amount paid to
Covidien or any member of the Covidien Group pursuant to the 2007 TCE TSA
regardless of whether such payment relates to an amount for which Mallinckrodt
is liable pursuant to the terms of this Agreement or any Ancillary Agreement.
Mallinckrodt shall take or refrain from taking, and shall cause each member of
the Mallinckrodt Group to take or refrain from taking, any and all actions
reasonably requested by Covidien that would preserve, exercise, or contravene,
as the case may be, Covidien’s rights and obligations under the 2007 TCE TSA.

6.05 OBLIGATION OF CONTINUED NOTICE. During the pendency of any Tax Contest or
threatened Tax Contest, other than a 2007 TCE TSA Tax Contest, each of the
Parties shall provide prompt notice to the other Party of any written
communication received by it or a member of its respective Group from a Taxing
Authority regarding any Tax Contest for which it is indemnified by the other
Party hereunder or for which it may be required to indemnify the other Party
hereunder. Such notice shall attach copies of the pertinent portion of any
written communication from a Taxing Authority and contain factual information
(to the extent known) describing any asserted Tax liability in reasonable detail
and shall be accompanied by copies of any notice and other documents received
from any Taxing Authority in respect of any such matters. Such notice shall be
provided in a reasonably timely fashion; provided, however, that in the event
that timely notice is not provided, a Party shall be relieved of its obligation
to indemnify the other Party only to the extent that such delay results in
actual increased costs or actual prejudice to such other Party.

 

25



--------------------------------------------------------------------------------

6.06 SETTLEMENT RIGHTS. Unless waived by the Parties in writing, in connection
with any potential adjustment in a Tax Contest, other than a 2007 TCE TSA Tax
Contest, as a result of which adjustment the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment to
the Controlling Party under this Agreement: (i) the Controlling Party shall keep
the Non-Controlling Party informed in a timely manner of all actions taken or
proposed to be taken by the Controlling Party with respect to such potential
adjustment in such Tax Contest; (ii) the Controlling Party shall timely provide
the Non-Controlling Party copies of any written materials relating to such
potential adjustment in such Tax Contest received from any Tax Authority;
(iii) the Controlling Party shall timely provide the Non-Controlling Party with
copies of any correspondence or filings submitted to any Tax Authority or
judicial authority in connection with such potential adjustment in such Tax
Contest; and (iv) the Controlling Party shall defend such Tax Contest diligently
and in good faith; provided, however, that nothing in this Article 6.06 shall
affect Covidien’s right to control, resolve, settle, or agree to any deficiency,
claim, or adjustment proposed, asserted, or assessed in connection with or as a
result of any Covidien Controlled Tax Contest, or consent to the resolution,
settlement or agreement of any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Mallinckrodt
Controlled Tax Contest, in Covidien’s sole and absolute discretion. The failure
of the Controlling Party to take any action specified in the preceding sentence
with respect to the Non-Controlling Party shall not relieve the Non-Controlling
Party of any liability and/or obligation which it may have to the Controlling
Party under this Agreement, and in no event shall such failure relieve the
Non-Controlling Party from any other liability or obligation which it may have
to the Controlling Party.

ARTICLE VII

COOPERATION

7.01 GENERAL. Each Party shall fully cooperate, and shall cause all members of
such Party’s Group to fully cooperate, with the other Party in connection with
the preparation and filing of any Tax Return or the conduct of any Tax Contest
(including, where appropriate or necessary, providing a power of attorney)
concerning any issues or any other matter contemplated pursuant to this
Agreement. Each Party shall make its employees and facilities available on a
mutually convenient basis to facilitate such cooperation.

7.02 CONSISTENT TREATMENT. Unless and until there has been a Final Determination
to the contrary, each Party agrees not to take any position on any Tax Return,
in connection with any Tax Contest or otherwise that is inconsistent with
(a) the treatment of payments between the Covidien Group and the Mallinckrodt
Group as set forth in Article 5.05, (b) the Rulings, (c) the Tax Opinions, or
(d) the Tax treatment of any transaction included in the Reorganization.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

RETENTION OF RECORDS; ACCESS

8.01 RETENTION OF RECORDS. For so long as the contents thereof may become
material in the administration of any matter under applicable Tax law, but in
any event until the later of (i) the expiration of any applicable statutes of
limitation and (ii) seven years after the Distribution Date, the Parties shall
retain records, documents, accounting data and other information (including
computer data) necessary for the preparation and filing of all Tax Returns
(collectively, “Tax Records”) in respect of Taxes of any member of either the
Covidien Group or the Mallinckrodt Group for any Pre-Distribution Period,
Straddle Period, or Post-Distribution Period or for any Tax Contests relating to
such Tax Returns. At any time after the Distribution Date that the Covidien
Group proposes to destroy such material or information, it shall first notify
the Mallinckrodt Group in writing and the Mallinckrodt Group shall be entitled
to receive such materials or information proposed to be destroyed. At any time
after the Distribution Date that the Mallinckrodt Group proposes to destroy such
material or information, it shall first notify the Covidien Group in writing and
the Covidien Group shall be entitled to receive such materials or information
proposed to be destroyed.

8.02 ACCESS TO TAX RECORDS.

(a) GENERAL RULE. The Parties and their respective Affiliates shall make
available to each other for inspection and copying during normal business hours
upon reasonable notice all Tax Records (and, for the avoidance of doubt, any
pertinent underlying data accessed or stored on any computer program or
information technology system) in their possession and shall permit the other
Party and its Affiliates, authorized agents and representatives and any
representative of a Taxing Authority or other Tax auditor direct access, during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Party in connection with the
preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items pursuant to this Agreement. The Party
seeking access to the records of the other Party shall bear all costs and
expenses associated with such access, including any professional fees.

8.03 PRESERVATION OF PRIVILEGE. No member of the Mallinckrodt Group shall
provide access to, copies of, or otherwise disclose to any Person any
documentation relating to Taxes existing as of the date hereof to which
Privilege may reasonably be asserted without the prior written consent of
Covidien, such consent not to be unreasonably withheld.

 

27



--------------------------------------------------------------------------------

ARTICLE IX

DISPUTE RESOLUTION

9.01 The Parties mutually desire that friendly collaboration will continue
between them. Accordingly, they will try, and they will cause their respective
Group members to try, to resolve in an amicable manner all disagreements and
misunderstandings connected with their respective rights and obligations under
this Agreement, including any amendments hereto. In furtherance thereof, in the
event of any dispute or disagreement (a “Dispute”) between any member of the
Covidien Group and any member of the Mallinckrodt Group as to the interpretation
of any provision of this Agreement or the performance of obligations hereunder,
the Tax departments of the Parties shall negotiate in good faith to resolve the
Dispute. If such good faith negotiations do not resolve the Dispute, then the
matter, upon written request of either Party, will be referred to the persons at
each Party holding the title of General Counsel (or such other chief legal
officer at such Party) for resolution. If such Dispute is not resolved within
ninety (90) Business Days following the date on which the senior managers
receive notification, the Parties to such Dispute shall each separately retain
an independent, nationally recognized law or accounting firm (each, a
“Preliminary Tax Advisor” and, together, the “Preliminary Tax Advisors”), which
Preliminary Tax Advisors shall jointly retain a third independent, nationally
recognized law or accounting firm which must be located in New York, New York
(the “Tax Advisor”) on behalf of the Parties to the Dispute to act as an
arbitrator in order to resolve the Dispute. The Tax Advisor’s determination as
to any Dispute shall be made in accordance with the terms of this Agreement and
shall be final and binding on the Parties and not subject to collateral attack
for any reason (other than manifest error). All fees and expenses of the
Preliminary Tax Advisor shall be borne by the Party that engaged such advisor
and all of the fees and expenses of the Tax Advisor shall be shared equally by
each of the Parties to the Dispute.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.01 CONFLICTING AGREEMENTS. In the event of any inconsistency between this
Agreement and any Schedule hereto, the Schedule shall prevail. In the event and
to the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of the Distribution Agreement or any Ancillary
Agreement, this Agreement shall control with respect to the subject matter
thereof.

10.02 ASSIGNABILITY. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective successors and permitted
assigns. Except as otherwise provided for in this Agreement, this Agreement
shall not be assignable, in whole or in part, directly or indirectly, by either
Party without the express written consent of the other Party, and any attempt to
assign any rights or obligations arising under this Agreement without such
consent shall be void. A Party hereto may assign its respective rights or
delegate its respective obligations under this Agreement to any Affiliate of
such Party; provided, however, that in connection with each such

 

28



--------------------------------------------------------------------------------

assignment or delegation, the assigning Party provides a guarantee to the
non-assigning Party for any liability or obligation assigned or delegated
pursuant to this Section 10.02; provided, further, that Mallinckrodt shall only
be entitled to assign its rights or delegate its obligations under this
Agreement with the prior written consent of Covidien.

10.03 NO FIDUCIARY RELATIONSHIP. The duties and obligations of the Parties, and
their respective successors and permitted assigns, contained herein are the
extent of the duties and obligations contemplated by this Agreement; nothing in
this Agreement is intended to create a fiduciary relationship between the
Parties hereto, or any of their successors and permitted assigns, or create any
relationship or obligations other than those explicitly described.

10.04 APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES. This Agreement is being
entered into by Covidien and Mallinckrodt on behalf of themselves and the
members of their respective Group. This Agreement shall constitute a direct
obligation of each such Party and shall be deemed to have been readopted and
affirmed on behalf of any entity that becomes a Subsidiary of Covidien or
Mallinckrodt in the future.

10.05 FURTHER ASSURANCES. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

10.06 SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

10.07 NOTICES. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Article 10.07):

 

29



--------------------------------------------------------------------------------

If to Covidien, to:

Covidien plc

1st Floor, 20 on Hatch

Lower Hatch Street

Dublin 2

Ireland

Attn: General Counsel

Facsimile: +352-266-379-92

and

Covidien

15 Hampshire Street

Mansfield, MA 02048

Attn: Eric Green

Facsimile: (508) 261-8544

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attn: Sally Thurston

Facsimile: (917) 777-4140

If to Mallinckrodt, to:

Mallinckrodt plc

Damastown, Mulhuddart

Dublin 15

Ireland

Attn: General Counsel

Facsimile: +353-1-438-1798

and

Mallinckrodt

675 James S. McDonnell Blvd.

Hazelwood, MO 63042

Attn: Vice President of Taxation

Facsimile: +353-1-438-1798

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

10.08 NO CIRCUMVENTION. The Parties agree not to directly or indirectly take any
actions, act in concert with any Person who takes an action, or cause

 

30



--------------------------------------------------------------------------------

or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement, the Distribution Agreement or any other Ancillary Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to the provisions of
this Agreement).

10.09 NO DUPLICATION; NO DOUBLE RECOVERY. Nothing in this Agreement is intended
to confer to or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

10.10 DISTRIBUTION AGREEMENT. To the extent not inconsistent with any specific
term of this Agreement, the provisions of the Distribution Agreement shall apply
in relevant part to this Agreement, including Article IX Termination; 10.1
Counterparts; Entire Agreement; Corporate Power; 10.2 Governing Law; Submissions
to Jurisdiction; Waiver of Jury Trial; 10.4 Third-Party Beneficiaries; 10.6
Severability; 10.7 Force Majeure; 10.9 Expenses; 10.10 Headings; 10.12 Waivers;
10.13 Specific Performance; 10.14 Amendments; and 10.15 Interpretation.

*            *             *

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COVIDIEN PLC

By:

 

/s/ John W. Kapples

Name:

  John W. Kapples

Title:

  Vice President and Secretary

MALLINCKRODT PLC

By:

 

/s/ Matthew K. Harbaugh

Name:

  Matthew K. Harbaugh

Title:

  Director

 

32